WALKEB, P. J. —
-The attention of the court has been called to the failure of the record in this case to show that at the time of the rendition of what purports to be the judgment appealed- from there was a properly organized trial court by which a lawful judgment could be rendered. What purports to be the judgment granting a new trial, which is sought to be reviewed, was entered on May 6, 1912. The only organization of the trial court which is shown by the record is that for the term commencing on November 11, 1912. The appeal must be dismissed, because of the failure of the record to show that Avhat purports tó be the judgment presented for review Avas rendered by a court organized pursuant to law. — Pensacola, A. & W. Ry. Co. v. Big Sandy Iron Co., 147 Ala. 274, 41 South. 418; Grantham v. State, 3 Ala. App. 168, 57 South. 1025; City of Demopolis v. Atkeison, 4 Ala. App. 278, 58 South. 684.
Appeal dismissed.